Whereas a Bill is filed in the Honorable Court of Chancery of this Province by Robert Raper Administrator of all and Singular the Goods Rights Effects and Credits of Mary'Beswicke late Wife of John Beswicke now of London but late of Charles Town Merchant in Trust for the said John Beswicke, which Said Mary was formerly called Mary Hill one of the Daughters and Legatees of Charles Hill25 late of the Same place Merchant deceased against Samuel Quincy 26 and Elizabeth his wife lately called Elizabeth Hill Executrix of the last Will and Testament of the said Charles Hill and against John Guerard and Jacob Motte Esquires Executors of the last Will and Testament of Richard Hill late of the said Town Merchant deceased, and against Charles Hill Executor also, Son and Residuary Legattee and Devisee of the Said Richard Hill; And Whereas the Said Bill Charges that the Said Elizabeth as Executrix and the Said Richard Hill as assistant to her by the Authority of the Said Will transacted Several Matters and received Several large Sums of money belonging to the Said Estate of the said Charles Hill deceased And that they had not fully accounted nor Satisfied the Said Mary’s Share and Fortune of her Said Father’s Estate with the Interest that did or ought to arise from the use and Improvement thereof as by the Said Will directed; And Forasmuch as the end of the Said Bill is to have an Account and Satisfaction for the Said Mary’s Share of her Said Father’s Estate And whereas the said Samuel Quincy had by his Answer to the Said Bill referred himself to the Answer of the said Elizabeth, and Whereas the Said Elizabeth as Executrix of the said Charles Hill deceased and the Said Charles Hill as Residuary Legatee of the said Richard Hill, and the said Jacob Motte, John Guerard and Charles Hill as Executors of the last Will and Testament of the Said Richard Hill deceased Have proposed to the Said Robert Raper to Submit all Matters in difference by the Said Bill to the Adjustment Award and final Decision of two or more honest and indifferent Arbitrators to be aided by Counsel chosen by the Parties Com*437plainants and Defendants upon Such Points as the Said Arbitrators could not agree. To which Proposal the said Robert Raper has agreed, and it being also as well by him as the Said Parties Agreed, That the said Submission be made a Rule of the said Honorable Court of Chancery, We therefore Andrew Rutledge on the behalf of the Said Party Complainant and Charles Pinckney on behalf of the Said Parties Defendants, Do Submit all Matters in Controversy by the Said Bill to the Adjustment Decision and final award of Benjamin Savage of Charles Town Merchant, and Gabriel Manig'ault of the Same Town also Merchant, So that the Said Adjustment, Decision and Award be made in the premisses on or before the first day of July next; And we agree that this Submission be deemed and have the Effect of a Rule of the said Honorable Court of Chancery, and be entered as a Rule in the Register’s Book of the Said Court. In Witness whereof we have hereunto Subscribed our hands this Tenth day of April Anno Dom. 1750.
Andw Rutledge for Complainant
Tho. Corbett for the Defendants Quincy et uxr
Chs Pinckney for the Defendant
We the underwritten Do agree, That our Several Demands as well in our own Right as in the Right of our Wives Severally and respectively be Adjusted Stated and Determined agreeable to the Estate and Adjustment that shall be made by the Arbitrators above named with respect to the Said Mary Beswick’s Share and Interest in her Said Father the said Testator’s Estate. In Witness whereof we have hereunto Set our Hands this Tenth day of April Anno Dom. 1750.
Jno Lining 27
W. G. Freeman 28
Charles Hill

 Charles Hill, wealthy merchant of Charleston, succeeded Yonge as chief justice, 1721-1724; of him as a jurist, James Smith, judge of vice-admiralty said: “The Chief Justice is a merchant and every Master of a ship consigned to him has ten times more authority than the judge of Admiralty.” In 1715 Hill married Elizabeth Godfrey, and made their home at Hillsborough, his plantation on the site of old Charles Town. He died in 1734. (SCHGM, XII, 180; XVI, 57; XIII, 109; Charles M. Andrews, “Colonial Vice-Admiralty Courts,” in Dorothy S. Towle (editor), Records of the Vice-Admiralty Court of Rhode Island 1716-1752, p. 75, note 2.)


 The Rev. Samuel Quincey, assistant rector of St. Philip’s, was married to Mrs. Elizabeth (Godfrey), widow of Charles Hill, in 1747. He left the province in 1749, but Mrs. Quincey did not accompany him; she died in 1754. (St. Philip’s Register, 1720-1754, p. 186; Dalcho, Episcopal Church in S. C., p. 433; Robert Croom Aldredge, “Weather Observers and Observations at Charleston, South Carolina, 1670-1871,” in Year Book City of Charleston, 1940, pp. 209, 216.)


 Dr. John Lining (1708-1760), the first weather observer in America to use meteorological instruments, was the son of the Rev. Thomas Lining of Walston, Scotland. He came to Charleston in 1730, where he compiled meteorological tables which, published by the Royal Society, established his reputation as a scientist throughout Europe. In 1739 he married Sarah, daughter of Chief Justice Charles Hill and his second wife Elizabeth Godfrey. (Ibid., pp. 204-218.)


 William George Freeman apparently married Jane, daughter of Charles Hill, and widow of Maurice Lewis, master in chancery; she died in 1750 (St. Andrew’s Register, in SCHGM, XIII, 174, 180; XIV, 93; XII, 219; St. Philip’s Register, 7720-7755,167).